C :R IGINCase
          AL
              1:17-cv-00124-LLS    Document 122 Filed 07/17/20 Page 1 of 1

                                                              l:SDC SONY
                                                              POCUMENT                                     I
   UNI TED STATES DI STR I CT COURT                           ELECTROl\ IC\LLY FILED~
   SOUTHERN DISTRICT OF NEW YORK                              DOC #:_ __ ~ ,_
   FEDERAL TRADE COMMISSION and                               DA TE FII f.D:_
                                                                            ·   1J/J21
                                                                                   ·--.--Z-u-__
   PEOPLE OF THE STATE OF NEW YORK,                             - ----
                                                                   -             -.   ---- ··- -   .   .
   by Letitia A. James, Attorney
   General of the State of New York,                    17 Civ . 124   (LLS )

                                  Plaintiffs ,                 ORDER

                   - against -

   QUINCY BIOSCIENCE HOLDING COMPANY,
   INC., QUINCY BIOSCIENCE, LLC,
   PREVAGEN, INC. d/b/a Sugar River
   Supplements, QUINCY BIOSCIENCE
   MANUFACTURING, LLC, and MARK
   UNDERWOOD,

                                  Defendants .

         In light of the dismissa l of defendant Mi chael Beaman in

   the Court ' s Opinion and Or der dated Ju l y 24 , 2019 (Dkt . No . 72 ) ,

   Beaman ' s motion to a mend the caption in this action (Dkt . No .

   120) to reflect his dismi ssal is granted.          The Clerk is

   respectfully directed to amend the caption as set forth above .

         So ordered .

   Dated :    New York , New York
              July 17 , 2020

                                                 ~.s.L. ~
                                                 LOUIS L . STANTON
                                                     U. S . D. J .
